Citation Nr: 0103476	
Decision Date: 02/05/01    Archive Date: 02/14/01

DOCKET NO.  96-48 931A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for a psychiatric disorder 
other than post-traumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to December 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 rating decision of the 
Huntington, West Virginia, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which found that new and 
material evidence sufficient to reopen a previously denied 
claim of service connection for a psychiatric disorder, to 
include post-traumatic stress disorder (PTSD) had not been 
submitted.  The veteran filed a timely notice of 
disagreement, thereby initiating this appeal.  He testified 
at a hearing at the RO on December 11, 1996, and at a hearing 
before the Board on April 15, 1998, through videoconferencing 
technology.  

This appeal was originally presented to the Board in 
September 1997, at which time it was remanded for the 
scheduling of a Travel Board hearing.  It was remanded again 
in July 1998, for additional evidentiary development 
regarding the occurrence of claimed stressors for PTSD.  On 
further review of the case on April 5, 2000, the Board denied 
service connection for PTSD.  The Board further found that 
new and material evidence had been submitted to reopen the 
previously denied claim for service connection for a 
psychiatric disability other than PTSD and remanded that 
issue to the RO for an initial determination as to whether 
such claim was well-grounded under the law.  The RO 
subsequently found that the claim was not well-grounded and 
returned the case to the Board for further appellate review.  

While the case was pending before the Board, the veteran 
submitted additional evidence consisting of a letter from the 
U. S. Armed Services Center for Research of Unit Records 
(USASCRUR) and requested that it be considered in connection 
with his claim.  Since this item of evidence pertains to the 
claimed occurrence of a stressor for PTSD in service and 
since the veteran's claim for service connection for PTSD has 
been denied by the Board, the document has no relevance to 
the current issue of entitlement to service connection for a 
psychiatric disorder other than PTSD.  The question of 
whether it constitutes new and material evidence within the 
meaning of 38 U.S.C.A. § 5108 (West 1991) and 38 C.F.R. § 
3.156(a) (2000) for the purpose of reopening the PTSD claim 
is referred to the RO for appropriate action.  


REMAND

The present appeal involving a psychiatric disability has two 
components, a claim for service connection for post-traumatic 
stress disorder (PTSD) and a claim for service connection for 
a disorder other than PTSD.  Since the appeal as to PTSD has 
been denied by the Board, only the issue involving a disorder 
other than PTSD remains to be decided.  In denying service 
connection for a psychiatric disorder other than PTSD 
following the most recent Board remand, the RO found that the 
claim was not well grounded under the law.  

However, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, 
President Clinton signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist, and supercedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, ___ (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  It is clear from the 
record that because the basis for the RO's denial was that 
the claim was not well-grounded, none of the actions that 
would otherwise have been necessary to satisfy the statutory 
duty to assist that applied under the old law upon the filing 
of a well-grounded claim were undertaken.  

In addition, the RO has not yet had an opportunity to 
consider whether any additional notification or development 
action is required under the Veterans Claims Assistance Act 
of 2000.  Therefore, it would be potentially prejudicial to 
the appellant for the Board to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  

Accordingly, this case is REMANDED to the RO for the 
following action:  

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

2.  After completion of the foregoing, the 
RO should review the merits of the claim 
for service connection for a psychiatric 
disorder other than PTSD.  If the claim 
remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case.  The 
supplemental statement of the case must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	R. L. Shaw
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





